Title: To Thomas Jefferson from Lambert, 25 November 1788
From: Lambert
To: Jefferson, Thomas



Verslles. 25 Nov. 1788

M. Lambert a l’honneur de presenter ses hommages à Monsieur Jefferson et de le remercier des observations sur la peche de la baleine qu’il lui a fait passer. M. Lambert les a lues avec grande attention, et grand plaisir; il y a trouvé des vues d’administration qu’il croit très importantes et dont il est fort aise de trouver l’ouverture. Il seroit très obligé à M. Jefferson de lui faire passer encore une Couple d’exemplaires de ces observations.
